Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing www.streetevents.com Contact Us © 2007 Thomson Financial. Republished with permission. No part of this publication may be reproduced or transmitted in any form or by any means without the prior written consent of Thomson Financial. F I N A L T R A N S C R I P T May. 24. 2007 / 10:00AM, TWMC - Q1 2007 Trans World Entertainment Corp. Earnings Conference Call C O R P O R A T E P A R T I C I P A N T S Bob Higgins Trans World Entertainment Corporation - Chairman, CEO Jim Litwak Trans World Entertainment Corporation - President, COO John Sullivan Trans World Entertainment Corporation - CFO C O N F E R E N C E C A L L P A R T I C I P A N T S SooAnn Roberts Kaufman Brothers - Analyst Ian Corydon B. Riley & Co. - Analyst Jim Schulman Costa Brava - Analyst Bryant Riley Riley Investments - Analyst Mitchell Sacks Grand Slam - Analyst Bobby Melnick Terrier Partners - Analyst P R E S E N T A T I O N Operator Good day, ladies and gentlemen, and welcome to the Trans World Entertainment first quarter 2007 results conference call. (OPERATOR INSTRUCTIONS). As a reminder, this conference call is being recorded. I would now like to introduce your host for today's call, Mr. Bob Higgins, Chairman, CEO. Mr. Higgins, you may begin your conference. Bob Higgins - Trans World Entertainment Corporation - Chairman, CEO Good morning everyone. On the call with me today are Jim Litwak, our President and Chief Operating Officer, and John Sullivan, our Chief Financial Officer. Thank you for joining us today as we discuss our first quarter results. We will take questions following our comments. Total sales in the first quarter decreased 1% to $286 million. Comp store sales decreased 10%. During the quarter our DVD electronics, accessories and boutique categories all experienced comp sales increases, while music continued to experience decline. Jim will now take you through sales highlights for the quarter. Jim Litwak - Trans World Entertainment Corporation - President, COO Good morning. As Bob mentioned, overall Q1 comp sales declined 10%. This was primarily driven by the continued erosion of the music category, which was down 21% on a comp basis. The major causes of this negative comp are twofold. First, the ongoing decline of physical CD products, and second the lack of new releases causing our top 50 to drop 32% on a comp basis for last year. www.streetevents.com Contact Us 1 © 2007 Thomson Financial. Republished with permission. No part of this publication may be reproduced or transmitted in any form or by any means without the prior written consent of Thomson Financial. F I N A L T R A N S C R I P T May. 24. 2007 / 10:00AM, TWMC - Q1 2007 Trans World Entertainment Corp. Earnings Conference Call The music category represented 44% of our business for the quarter, down from 52% last year. DVD sales increased 6% on a comp basis despite a weakness in new releases. This lack of new releases caused top 50 to decline 16%. DVD now represents 38% of our business, up from 31% last year, which is a 23% increase in mix. Our strength in catalog continues to drive this business, as the studios recognize our ability to differentiate ourselves versus the competition through expanded assortments and depth of product. Comparable store sales for electronics, accessories and boutique increased 11% on a combined basis and represent 11% of our business in the quarter compared to 9% last year, a 22% increase in mix. We continue to grow our portable electronics business, driven by MP3 players, headphones, mobile and all the great accessories you can put them in. Boutique, one of our merging businesses continued to improve during Q1, and we have set the stage for strong growth going forward. Our most disappointing business in Q1 was games. As a category it declined 12% on a comp basis, and represented 7% of our business for the quarter, the same as last year. This is a category we plan on growing and should be further along in that growth. We expect to improve this performance throughout the remainder of the year. Our gross margin rate for the quarter increased to 36.5% from 34.8% last year. The increase reflects increased margin in our core categories of music and movies, driven by a greater percentage of sales outside the top 50, what is our lowest margin ranked band. In music, this is the result of lesser quality releases year-over-year, whereas in DVD it is driven more by the growing catalog business. Although the first quarter performance was weaker than we would like, we're focused on the long-term strategy of the Company. We're looking to strengthen the foundation to provide all things entertainment to our customer. We strengthened our product mix while adding new categories. We improved our front of store visually. We segmented our marketing, improved our selling culture, rebranded our stories as f.y.e., relaunch our e-commerce platform and added a digital experience. In regards to our product mix, we have expanded space for DVD, electronics, accessories, boutique and games. With the exception of the Q1 decline in games, we saw each of the other businesses grow. We have been testing a number of changes in one of our stores in the Albany market. Based on results, we are launching a 25 store test with a new prototype by the end of Q2. This prototype will encompass the entire store, showcasing all of our entertainment products. We are transforming our Company's culture in regards to our commitment to our customer. Along with extensive associate training, we implemented detailed performance measures and reporting to track each store's progress related to that training. We have seen a 20% improvement in our customer service results since implementation. By the end of Q2, with the exception of our Suncoast chain, we will be under one umbrella, f.y.e. Coupled with this, we have enlisted a branding company to relaunch f.y.e. to become the National Specialty Entertainment Store. Lastly, we continue to invest in a digital initiative. Online our new website, f.y.e.com, carries PassAlong, our digital music service. In stores our mix and burn test has been in 30 stores for the last two months, and we are seeing promising, but still inconclusive results. So while Q1 clearly had disappointing results, the strategy is to continue to grow our businesses to absorb the decline in music. John will now take you through the financial results for our first quarter. www.streetevents.com Contact Us 2 © 2007 Thomson Financial. Republished with permission. No part of this publication may be reproduced or transmitted in any form or by any means without the prior written consent of Thomson Financial. F I N A L T R A N S C R I P T May. 24. 2007 / 10:00AM, TWMC - Q1 2007 Trans World Entertainment Corp. Earnings Conference Call John Sullivan - Trans World Entertainment Corporation - CFO Good morning. Our net loss for the quarter was $9.1 million, or $0.29 per share. Last year our loss before extraordinary gain was $8 million, or $0.26 per share. And our net loss after the extraordinary gain was $7.1 million, or $0.23 per share. As Jim touched on, our gross margin rate for the quarter increased to 36.5%, up from 34.8% last year. SG&A expenses as a percentage of sales was 38.3% compared to 36.5% last year, an increase of 180 basis points.
